DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Receipt
	Applicant's response filed on 12/13/2021 to the Office Action mailed on 08/13/2021 is acknowledged.
Claim Status
Claims 1 and 6-10 pending. 
Claims 1 and 6-10 are currently amended.
Claims 2, 3, 5, 11 12 and 13 were previously cancelled.
Claims 1 and 6-10 have been examined.
Claims 1 and 6-10 are rejected.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This rejection is reiterated from the previous Office Action.
Claims 1 and 6-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gers-Barlag et al. (US Patent Application Publication 2001/0022966 A1, Published 09/20/2001) in view of L’Alloret (US Patent Application Publication 2003/0059391 A1, Published 03/27/2003) and Viala et al. (US Patent Application Publication 2011/0014139 A1, Published 01/2011).
The claims are directed to an oil-in-water composition comprising 0.1 to 50% one or more UV actives such as octocrylene and octislate (octyl salicylate), 0.1 to 5% a first emulsifier having an HLB of less than 5 such as glyceryl stearate, 0.05 to 0.2% of a second emulsifier having an HLB of greater than 5 such as sorbitan stearate and sucrose cocoate, 0.10 to 0.5% of the film forming and/or waterproofing 
Gers-Barlag et al. teach an oil-in-water composition comprising 3.00% glycerol (glyceryl) monostearate, 1.50% octocrylate, 5.00% octyl salicylate, 3.00% dioctylbutamidotriazine, 2.00% butylmethoxydibenzoylmethane, 1.00% titanium dioxide, 4.00% diethylhexyl naphthalate, 0.3% xanthum gum, 0.50% preservative, and water (paragraphs 0108, Example 1). The aqueous phase of the preparations may advantageously comprise one or more thickeners selected from xanthum gum or plyacrylate from the group of Carbopol including Carbopol 980(paragraph 107). 
Gers-Barlag et al. does not teach a composition comprising the instantly claimed film forming and/or waterproofing agents such as acrylic acid/vinylpyrrolidone crosspolymer.  Gers-Barlag et al. does not does not teach a composition comprising 0.05 to 0.2% of a second emulsifier having an HLB of greater than 5.
L’Alloret teaches a cosmetic composition (abstract) in the form of an oil-in-water emulsion comprising emulsifier such as sorbitan stearate and sucrose cocoate (paragraph 0198). The emulsifiers maybe in the composition in an amount of 0.01 to 10% (paragraph 0202). The composition can comprise sunscreens (0207).
Viala et al. teach sun protection compositions for application to the skin (abstract). The preferred compositions are oil-in-water emulsions (paragraph 0319). The oil-in-water compositions can advantageously comprise thickeners of the water phase including xanthum gum, Carbopol 980, and Ultrathix P-100 (Acrylic Acid/vinylpyrrolidone crosspolymer) (paragraphs 0165-0175).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to substitute acrylic acid/vinylpyrrolidone for xanthum gum in the composition of Gers-Barlag et al. and have a reasonable expectation of success. One would have been motivated to do 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to add sorbitan stearate and sucrose cocoate to the composition of Gers-Barlag et al. in an amount of 0.01-10% and have a reasonable expectation of success. One would have been motivated to do so since L’Alloret teaches that in oil-in-water cosmetic compositions, such as the one described in Gers-Barlag et al., such emulsifiers can be added. Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Response to Applicant’s Arguments
Applicant argues that Gers-Barlag et al. is silent as to the composition being “free of emulsifiable polymers”. Applicant’s argument has been fully considered but found not to be persuasive. The composition the Examiner has cited to in Gers-Barlag et al. does not comprise an emulsifiable polymer. Therefore, the composition of Gers-Barlag et al. is inherently "free of emulsifiable polymers".
Applicant also argues that Gers-Barlag et al. is silent as to the combination of emulsifiers and film forming and/or waterproofing agents. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner has in the rejection acknowledged that the combination of emulsifiers and film forming and/or waterproofing agents is not particularly taught, i.e. anticipated by Gers-Barlag et al. However, the Examiner has asserted that the combination of emulsifiers and film forming and/or waterproofing agents would have been obvious to one of ordinary skill in the art as suggested and guided by the cited prior art. 

Applicant argues that L’Alloret et al. is directed to single emulsifier compositions and does not teach compositions comprising two different emulsifiers. Applicant’s argument has been fully considered but found not to be persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The combination of Gers-Barlag et al. and L'Alloret provide the reason for a composition comprising multiple types of emulsifiers. Neither reference suggests that only one type of emulsifier must be used otherwise the composition would be For the O/W emulsions, it is possible to use, for example, as emulsifying surfactant, a nonionic emulsifying surfactant, for instance saccharide esters and ethers such as sucrose stearate, sucrose cocoate and the mixture of sorbitan stearate and of sucrose cocoate sold by the company ICI under the name Arlatone 2121; polyol esters, in particular glycerol or sorbitol esters, such as glyceryl stearate, polyglyceryl-2 stearate and sorbitan stearate; glycerol ethers; oxyethylenated and/or oxypropylenated ethers such as the oxyethylenated, oxypropylenated ether of lauryl alcohol containing 25 oxyethylene groups and 25 oxypropylene groups (CTFA name "PPG-25 laureth-25") and the oxyethylenated ether of the mixture of C12-C15 fatty alcohols containing 7 oxyethylene groups (CTFA name "C12-C15 Pareth-7") ; ethylene glycol polymers such as PEG-100, and mixtures thereof” (paragraph 0198). Therefore, L’Alloret suggests a combination of sorbitan stearate, sucrose cocoate, and glyceryl stearate. 
Applicant finally argues that L’Alloret suggests including compounds such as Pemulen which are specifically excluded by the instant claims. Applicant’s argument has been fully considered but found not to be persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The fact that L’Alloret suggests compounds that are excluded by the instant claims does not mean that L’Alloret suggests that to use the cited surfactants one must necessarily use the excluded compounds. L’Alloret is cited for its teaching that in the oil-in-water sunscreen composition arts surfactants such as sorbitan stearate, sucrose cocoate, and glyceryl stearate can be added in one composition for the purpose of emulsifying the composition and that one of ordinary skill in the art would have a reasonable expectation of success in doing so. 

With regard the new claim limitation “composition consisting of”, the cited prior art, particularly Gers-Barlag et al. necessarily meet this limitation. The preferred composition (Example 1) does not comprise any elements which is not recited in the instant claims. 
For the foregoing reasons the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617